DETAILED ACTION
This is in response to the Request for Continued Examination filed on 3/9/2022 wherein claims 2-4 and 10-21 have been canceled and claims 1, 5-9 and 22-24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
“piston ring include a check valve” (Paragraph 0053) is believed to be in error for - - piston ring includes a check valve - -.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second piston ring including first check valve disposed in the second piston ring groove” (Claim 1, lines 7-8), the “second piston ring disposed in the third piston ring groove” (Claim 1, lines 15-16), the “fourth piston ring including a second check valve disposed in the fourth piston ring groove” (Claim 1, lines 16-17), the “pass-through feature includes one of a check valve bypass and an array of reed valves” (Claim 22, lines 1-2), the “pass-through feature includes an array of reed valves” (Claim 23, lines 1-2), and the “pass-through feature includes a check valve bypass” (Claim 24, lines 1-2). No new matter should be entered.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters “129” and “146” in Figure 2
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Claim Objections
Claim 1 is objected to because of the following informalities: 
“including first check valve” (Claim 1, line 7) is believed to be in error for - - including a first check valve - -; and
“second piston ring disposed in the third piston ring groove” (Claim 1, lines 15-16) is believed to be in error for - - third piston ring disposed in the third piston ring groove - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant claims “a first check valve disposed in the second piston ring groove” (Claim 1, lines 7-8) and “a second check valve disposed in the fourth piston ring groove” (Claim 1, lines 16-17). Although Applicant’s specification states “piston ring 470 can be replaced with a conventional check valve disposed in the supply line 410”, Applicant’s specification does not describe and Applicant’s drawings do not illustrate any check valves disposed in piston ring grooves. Applicant also claims “a second piston ring including first check valve disposed in the second piston ring groove” (Claim 1, lines 7-8) in combination with “a second piston ring disposed in the third piston ring groove” (Claim 1, lines 15-16). Applicant’s specification does describe “a standard piston ring including a check valve bypass, or an array of reed valves” (Paragraph 0053) and also describes that “piston ring 470 can be replaced with a conventional check valve disposed in the supply line 410” (Paragraph 0054). However, Applicant’s specification does not describe and the drawings do not show a piston ring that includes a check valve. Additionally, Applicant’s specification does not describe and Applicant’s drawings do not show one piston ring (the claimed “second piston ring”) being disposed in two separate piston ring grooves (the claimed “second piston ring groove” and the claimed “third piston ring groove”). Therefore, Applicant’s claims contain subject matter which was not described in the original disclosure in such a way as to reasonably convey that the inventor had possession of the claimed invention at the time the application was effectively filed.
Claims 5-9 and 22-24 are rejected for the same reasons above based on their dependency to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings, in re Vaeck. 947, F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and/or use the claimed invention is not a single, simple factual determination. Rather it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737.
Applicant claims “a second piston ring including a first check valve disposed in the second piston ring groove” in combination with “a second piston ring disposed in the third piston ring groove” (Claim 1, lines 7-8 and 15-16). Although the specification describes “a first piston ring disposed in the first piston 
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the claimed piston ring positioning as required by the claims. It is further noticed that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Claims 5-9 and 22-24 are rejected for the same reasons discussed above based on their dependency to claim 1.
Applicant claims “wherein the pass-through feature includes one of a check valve bypass” in Claim 22 and “wherein the pass-through feature includes a check valve bypass” in Claim 24. Although the specification describes that an alternative pass through feature may be “a standard piston ring include a check valve bypass” (Paragraph 0053), the specification does not describe nor do the drawings show any details of any structural feature(s) of a piston ring including a check valve bypass. It is noted that the meaning of the term “check valve bypass” is not apparent from the prior art, the specification, or the drawings at the time the application was filed. Therefore, the details of the structural features required by the claims is not included in the Applicant’s originally filed disclosure. Due to the ambiguity and lack of clarity in describing and defining the claimed invention, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation.
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to make the claimed pass-through feature including a check valve bypass as required by the claims. It is further noticed that the environment is one of harsh fluidic conditions and 
Claims 23-24 are rejected for the same reasons above based on their dependency to claim 22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-9, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second piston ring including first check valve disposed in the second piston ring groove” in lines 7-8 and “a second piston ring disposed in the third piston ring groove” in lines 15-16. It is unclear if the second piston ring recited in lines 7-8 is the same piston ring as the second piston ring recited in lines 15-16 such that the same piston ring is located in separate piston ring grooves or if the piston rings are different. It is also unclear if the second piston ring recited in lines 15-16 also includes a first check valve as required by the second piston ring recited in lines 7-8 or if the second piston ring recited in lines 15-16 may be free of a check valve.
Claim 1 recites the limitation "a fourth piston ring" in line 16 without reciting “a third piston ring”. It is unclear how many piston rings (3 or 4) are required by the claims.
Claims 5-9 and 22-24 are rejected for the same reasons above based on their dependency to claim 1.
Claim 7 recites the limitation "a fifth piston ring" in line 1, but does not recite or depend on a claim which recites a third piston ring. Therefore, it is unclear how many piston rings (4 or 5) are required by the claims.
Claims 8-9 and 22-24 are rejected for the same reasons above based on their dependency to claim 7.
Claims 22 and 24 recite the terminology “check valve bypass” in line 2. It is noted that the meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Applicant’s specification does not describe and the drawings do not show any details of a check valve bypass such that the term “check valve bypass” is made clear and precise to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP 2173.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over DiBenedetto (US 2018/0051706) in view of Batlle et al. (FR 2965858) and Bobo (US 5,149,206).
Regarding Independent Claim 1, DiBenedetto teaches (Figures 1-5) a bearing assembly (39; see Figures 2-3) comprising:
a bearing housing (at 96) comprising a first bearing housing surface (the surface of 96 facing 136) and a second bearing housing surface (the surface of 96 facing 130) where the first bearing housing surface (the surface of 96 facing 136) and second bearing housing surface (the surface of 96 facing 130) are substantially axially parallel (see Figures 1-3) relative to a rotor centerline (A);
a first piston ring groove (annotated below) in the first bearing housing surface (the surface of 96 facing 136) and a first piston ring (70; see Figure 3 and Paragraph 0029) disposed in the first piston ring groove (annotated below);
a damper (at 68) including:
a first outer surface (the surface of 136 facing 96) radially adjacent to and opposing (see Figures 2-5) the first bearing housing surface (the surface of 96 facing 136);
a second outer surface (the surface of 130 facing 96) radially adjacent to and opposing (see Figures 2-5) the second bearing housing surface (the surface of 96 facing 130);
a third piston ring groove (annotated below) in the second outer surface (the surface of 130 facing 96), a fourth piston ring groove (annotated below) in the second outer surface (the surface of 130 facing 96), a second piston ring (72; see Figure 3 and Paragraph 0029) disposed in the third piston ring groove (annotated below) and a fourth 
the bearing housing (at 96) comprising a damping fluid passage (148, 98) configured to provide a damping fluid (Paragraph 0028) from an outlet (from 148) to a first gap (between 96 and 136; see Figure 3) radially between the first outer surface (the surface of 136 facing 96) and the first bearing housing surface (the surface of 96 facing 136) and to a second gap (between 96 and 130; see Figure 3) radially between the second outer surface (the surface of 130 facing 96) and the second bearing housing surface (the surface of 96 facing 130). Although DiBenedetto teaches that the first seal 70 can include two piston seals stacked axially against one another, DiBenedetto does not teach a second piston ring groove in the first bearing housing surface and a piston ring including first check valve disposed in the second piston ring groove.
Batlle teaches (Figures 1-11) a first piston groove (7’, see Figures 6-8) in a first housing surface (4’) and a second piston ring groove (8’, see Figures 6-8) in the first housing surface (4’), a first piston ring (9’) disposed in the first piston ring groove (7’, see Figures 6-8) and a second piston ring (10’) disposed in the second piston ring groove (8’, see Figures 6-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiBenedetto to include a first piston ring groove in a first housing surface and a second piston ring groove in the first housing surface, a first piston ring disposed in the first piston ring groove and a second piston ring disposed in the second piston ring groove, as taught by Batlle, in order to more effectively dampen the radial vibrations in a rotary shaft (see lines 122-125 on Page 4) by moving first and second sealing segments to allow a leakage rate in overpressure of the liquid film before the first sealing segment and to allow relief of the underpressure in the liquid film by supplying fluid forward of the second sealing segment (see lines 126-150 on Page 4).
It is further noted that a simple substitution of one known element (in this case, the two piston seals axially stacked together located on the bearing housing surface, as taught by DiBenedetto) for another (in this case, the two separate piston seals located on the bearing housing surface, as taught by Batlle) to obtain predictable results (in this case
Although Battle teaches that his piston rings and piston grooves allow the passage of fluid flowing in one direction and prevents the passage of fluid flowing in the opposite direction, DiBenedetto in view of Battle does not teach the use of check valves disposed in the piston ring grooves. 
Bobo teaches (Figures 1-6) a rolling eccentric control ring in a squeeze film damper that acts as a pressure activated moving valve element that serves as a series of mechanically coupled check valves (Column 1, lines 59-68) and that his control ring and groove combination serves as a series of mechanically coupled check valves (Column 3, lines 63-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiBenedetto in view of Battle to include the use of check valves disposed in the piston ring grooves, as taught by Bobo, in order to timely close off and open fluid passages based on their relative pressures (see Column 1, lines 59-68 of Bobo). Further, Bobo recognizes that a ring and groove combination as depicted in the prior art references is equivalent to a check valve assembly for their use in squeeze film dampers and the selection of any of these known elements to control the direction of flow through the passages would be within the level of ordinary skill in the art.

    PNG
    media_image1.png
    794
    1251
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1132
    1280
    media_image2.png
    Greyscale

Regarding Claim 5, DiBenedetto in view of Batlle and Bobo teaches the invention as claimed and as discussed above. DiBenedetto further teaches (Figures 1-5) wherein the damping fluid passage (148, 98) is connected to each of the first gap (between 96 and 136; see Figure 3) and the second gap (between 96 and 130; see Figure 3) via a single plenum (the space formed by 98 and 148, see Figure 3).
Regarding Claim 6, DiBenedetto in view of Batlle of Bobo teaches the invention as claimed and as discussed above. DiBenedetto further teaches (Figures 1-5) wherein the single plenum (the space formed by 98 and 148) provides axial vibration damping (due to bow 138, see Figure 3).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over DiBenedetto (US 2018/0051706) in view of Batlle et al. (FR 2965858) and Bobo (US 5,149,206) as applied to claim 5 above, and further in view of Hibner et al. (US 5,110,257).
Regarding Claim 7, DiBenedetto in view of Batlle and Bobo teaches the invention as claimed and as discussed above. DiBenedetto in view of Batlle and Bobo does not teach, as discussed so far, a fifth piston ring disposed in the damping fluid passage upstream of the single plenum.
Hibner teaches (Figures 1-9) a means (at 56) to allow or block the flow of fluid (see Figure 2 and Column 5, lines 60-63) to a damping fluid passage (at 86) upstream of the plenum (88).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dibenedetto in view of Batlle and Bobo to include the means to allow or block the flow of fluid in the damping fluid passage upstream of the single plenum, as taught by Hibner, in order to allow the flow of damping fluid to the damping chamber at a first rotor speed and to block the flow of damping fluid to the damping chamber at a second rotor speed (Column 7, lines 28-39). DiBenedetto in view of Batlle, Bobo, and Hibner does not teach, as discussed so far, that the means to allow or block the flow of fluid includes a piston ring disposed in the passage.
Batlle teaches (Figures 1-11) a piston ring (11’, 12’, or 30’) which acts as a non-return valve (see Figures 6-10 and lines 81-85 on Page 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiBenedetto in view of Batlle, Bobo, and Hibner to include the piston ring, as taught by Batlle, in order to open the passage when there is an overpressure in the liquid to allow a flow of fluid and to close the passage when there is an underpressure to prevent suction and cavitation (see lines 81-85 on Page 3).
Regarding Claim 8, DiBenedetto in view of Batlle, Bobo, and Hibner teaches the invention as claimed and as discussed above. DiBenedetto in view of Batlle, Bobo, and Hibner does not teach, as discussed so far, wherein the fifth piston ring includes a pass through feature.
Batlle teaches (Figures 1-11) wherein the piston ring (11’, 12’, or 30’) includes a pass through feature (22’, 36’, 19’, or 33’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiBenedetto in view of Batlle, Bobo, and Hibner to include the piston ring, as taught by Batlle, in order to open the passage when there is an overpressure in the liquid to allow a 
Regarding Claim 9, DiBenedetto in view of Batlle, Bobo, and Hibner teaches the invention as claimed and as discussed above. DiBenedetto in view of Batlle, Bobo, and Hibner does not teach, as discussed so far, wherein the pass through feature includes at least one groove intruding into a radially aligned contact surface of the fifth piston ring.
Batlle teaches (Figures 1-11) wherein the pass through feature (36’ or 19’) includes at least one groove (the groove formed by 22’ or 19’; see Figures 7-10) intruding into an aligned contact surface (at the bottom surface of 12’ or at surface 14’ of 12’) of the piston ring (12’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiBenedetto in view of Batlle, Bobo, and Hibner to include the piston ring, as taught by Batlle, in order to open the passage when there is an overpressure in the liquid to allow a flow of fluid and to close the passage when there is an underpressure to prevent suction and cavitation (see lines 81-85 on Page 3).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over DiBenedetto (US 2018/0051706) in view of Batlle et al. (FR 2965858), Bobo (US 5,149,206), and Hibner et al. (US 5,110,257) as applied to claim 8 above, and further in view of Yanagisawa et al. (US 2004/0194463).
Regarding Claim 22, DiBenedetto in view of Battle, Bobo, and Hibner teaches the invention as claimed and as discussed above. Although Battle teaches that the sealing segments along with their associated pass-through features move to contact a forward stopper or a rear stopper to either close a fluid passage or open a fluid passage. DiBenedetto in view of Battle, Bobo, and Hibner does not teach, as discussed so far, wherein the pass-through feature includes one of a check valve bypass and an array of reed valves.
Yanagisawa teaches (Figures 1-3) that reed valves may be used as check valves such that the flow of fluid is allowed in one direction and prevented in an opposite direction (Paragraphs 0037 and 0052).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiBenedetto in view of Battle, Bobo, and Hibner to include the use of check valves and reed valves, as taught by Yanagisawa, in order to allow the flow in only one direction and prevent it in an opposite direction and to include valves that are above to open and close appropriately at quite short cycle in response to pulsation (see Paragraphs 0037 and 0052 of Yangisawa). Further, Bobo recognizes that a ring and groove combination as depicted in the prior art references is equivalent to a check valve assembly for their use in squeeze film dampers and Yangisawa recognizes that a reed valve is an equivalent to a check valve assembly and the selection of any of these known elements to control the direction of flow through the passages would be within the level of ordinary skill in the art.
Regarding Claim 23, DiBenedetto in view of Battle, Bobo, Hibner, and Yanagisawa teaches the invention as claimed and as discussed above. DiBenedetto in view of Battle, Bobo, Hibner, and Yanagisawa does not teach, as discussed so far, wherein the pass-through feature includes an array of reed valves.
Yanagisawa teaches (Figures 1-3) that reed valves may be used as check valves such that the flow of fluid is allowed in one direction and prevented in an opposite direction (Paragraphs 0037 and 0052).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiBenedetto in view of Battle, Bobo, and Hibner to include the use of check valves and reed valves, as taught by Yanagisawa, in order to allow the flow in only one direction and prevent it in an opposite direction and to include valves that are above to open and close appropriately at quite short cycle in response to pulsation (see Paragraphs 0037 and 0052 of Yangisawa). Further, Bobo recognizes that a ring and groove combination as depicted in the prior art references is equivalent to a check valve assembly for their use in squeeze film dampers and Yangisawa recognizes that a reed valve is an equivalent to a check valve assembly and the selection of any of these known elements to control the direction of flow through the passages would be within the level of ordinary skill in the art.
Regarding Claim 24, DiBenedetto in view of Battle, Bobo, Hibner, and Yanagisawa teaches the invention as claimed and as discussed above. Although Battle teaches that his piston rings and piston grooves allow the passage of fluid flowing in one direction and prevents the passage of fluid flowing in the opposite direction, DiBenedetto in view of Battle, Bobo, Hibner, and Yanagisawa does not teach, as discussed so far, wherein the pass-through feature includes a check valve bypass.
Bobo teaches (Figures 1-6) a rolling eccentric control ring in a squeeze film damper that acts as a pressure activated moving valve element that serves as a series of mechanically coupled check valves (Column 1, lines 59-68) and that his control ring and groove combination serves as a series of mechanically coupled check valves (Column 3, lines 63-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiBenedetto in view of Battle to include the use of check valves disposed in the piston ring grooves, as taught by Bobo, in order to timely close off and open fluid passages based on their relative pressures (see Column 1, lines 59-68 of Bobo). Further, Bobo recognizes that a ring and groove combination as depicted in the prior art references is equivalent to a check valve assembly for their use in squeeze film dampers and the selection of any of these known elements to control the direction of flow through the passages would be within the level of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-9, and 22-24 have been considered but are moot because the arguments do not apply to the new combination of references relied upon in this office action, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741